Citation Nr: 0109477	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-05 972	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



REMAND

The veteran had active military service from December 1969 to 
November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Los Angeles, 
California.

The veteran was accorded a VA medical examination in October 
1998 and diagnosed as having a cervical strain, a lumbosacral 
strain and a shoulder strain.  In the March 1999 decision, 
the RO assigned zero percent ratings for shoulder strain, 
cervical strain, and lumbosacral strain.

Medical records were thereafter added to the record which 
reflect that the veteran may suffer from additional 
disabilities, including cirrhosis of the liver, psoriasis, 
and diabetes mellitus.  These records also reflect that the 
veteran continued to be seen for complaints of low back pain 
and neck pain, as well as for complaints of numbness in both 
hands which had become progressively worse.  Complaints of 
knee pain were also noted.  X-rays taken in July 1999 
resulted in an impression of degenerative spur formation at 
C3 and C4.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Inasmuch as several additional medical conditions have been 
reported since the veteran was accorded an examination for 
disability evaluation purposes in 1998, the veteran should be 
scheduled for another examination to determine the nature and 
severity of all disabilities.  Additionally, the RO must 
provide a disability rating for each disability which is 
identified.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify all health care 
providers who have treated him since 
1998.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records from all sources identified by 
the veteran which have not been 
previously secured.

2.  The RO should request the veteran to 
provide information concerning his 
employment status, to include the date 
that he last worked, and his level of 
education.

3.  The RO should arrange for the veteran 
to be scheduled for an examination in 
order to assess the nature and severity 
all his disabilities.  The claims folder 
must be reviewed in connection with the 
examination.  The scope of the 
examination should be broad enough to 
cover all diseases, injuries and residual 
conditions which are suggested by the 
veteran's complaints, symptoms or 
findings at the time of examination.  All 
complaints or symptoms having a medical 
cause should be covered by a definite 
diagnosis.  The examiner should render an 
opinion as to the effect of the veteran's 
disabilities on his ability to work.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate this claim.  The RO must 
assign a rating for each of the veteran's 
disabilities and consider the 
applicability of 38 C.F.R. § 3.321(b)(2).  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


